Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Zygo Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Zygo Corporation Commission File No. 000-12944 This filing relates to the proposed acquisition by Electro Scientific Industries, Inc. (ESI) of Zygo Corporation (Zygo) pursuant to the terms of an Agreement and Plan of Merger and Reorganization, dated October 15, 2008, by and among ESI, Zirkon Merger Sub, LLC, and Zygo (the Merger Agreement).
